
	

115 S2942 IS: Migratory Bird Framework and Hunting Opportunities for Veterans Act
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2942
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Mrs. Hyde-Smith introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Migratory Bird Treaty Act to establish January 31 of each year as the Federal closing
			 date for duck hunting season and to establish special duck hunting days
			 for youths, veterans, and active military personnel, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Migratory Bird Framework and Hunting Opportunities for Veterans Act.
 2.Federal closing date for hunting of ducks, mergansers, and cootsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the following:
			
				(c)Federal closing date for hunting of ducks, mergansers, and coots
 (1)In generalIn promulgating regulations under subsection (a) relating to a framework for migratory bird hunting, except as provided in paragraph (2), the Secretary shall establish January 31 of each year as the Federal closing date of the hunting season for ducks, mergansers, and coots.
 (2)Special duck hunting days for youths, veterans, and active military personnelNotwithstanding the closing date under paragraph (1), the Secretary shall allow youths, veterans (as defined in section 101 of title 38, United States Code), and members of the Armed Forces on active duty, including members of the National Guard and Reserves on active duty (other than for training), to hunt ducks, mergansers, and coots during the first weekend in February of each year.
 (3)ProhibitionWith respect to ducks, mergansers, and coots, the Secretary shall not decrease the length of the hunting season or bag limit, as compared to the length of the hunting season and bag limit for the 2017–2018 hunting season, in—
 (A)the Atlantic flyway; (B)the Mississippi flyway;
 (C)the Central flyway; or (D)the Pacific flyway.
						(4)Regulations
 (A)In generalNot later than 60 days after the date of enactment of this subsection, the Secretary shall promulgate regulations in accordance with this subsection.
 (B)2018–2019 migratory bird hunting seasonThe Secretary shall modify the proposed rule entitled Migratory Bird Hunting; Proposed Frameworks for Migratory Bird Hunting Regulations (83 Fed. Reg. 4964 (February 2, 2018)) if, before the date of enactment of this subsection— (i)the proposed rule has been finalized; and
 (ii)the 2018–2019 duck hunting season has not commenced in— (I)the Atlantic flyway;
 (II)the Mississippi flyway; (III)the Central flyway; or
 (IV)the Pacific flyway..  